On Motion to Dismiss.
GODCHAXJX, J.
The appellee, Adloe Orr, has moved to dismiss the appeal on the ground that the matter in dispute, as against him, is less than $100; — that is, below the minimum amount that would authorize an appeal to *203this Court from the Civil District Court. It will be seen from the statement of the case given in our opinion upon the merits, that suit having been instituted for a sum exceeding $600 by the owner against the contractor and his surety, the surety thereupon calléd in warranty its three indemnitors, one of whom was Orr, and prayed that, if judgment went against it, as surety, it have like judgment over against its indemnitors, in solido. The amount in dispute, as to the owner, contractor and surety, was sufficient to justify an appeal to this court, and, inasmuch as the dispute between the surety and its indemnitors involved a similar amount, the judgment between these latter parties is equally appealable to this Court. To hold that the amount in dispute was not the amount claimed by plaintiff would be to say that if the plaintiff had had judgment against the surety for the full amount claimed, the Court could not have given like judgment over for the surety against its indemnitors, because the amount in dispute between the latter was less than that judgment.
The judgment rendered between Minot and Orr is appealable here for the same reasons.
The motion to dismiss is denied.